DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 6 May 2022 have been fully considered but they are not persuasive. 
On pages 12-13 of the response the applicant argues the Zhang reference with respect to claim 1, in particular that Zhang teaches a lens after light passes through the reflector, and on pages 13-14 of the response the applicant argues the Chung reference with respect to claim 1, in particular that that Chung “merely teaches where the lens can be located” and the lens array is located on the same surface.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the combination, the lens teachings of Chung are applied to both of the display surfaces of Zhang such that the combination of Chung and Zhang results in teaching the limitations as claimed as described in the rejection below.
Therefore the rejection is maintained.

Claim Objections

Claims are objected to because of the following informalities:  
Claims 11 and 15 depend from claim 2, which has been cancelled.  
For examination purposes, since the limitations of claim 2 were added to claim 1, claims 11 and 15 will be interpreted as being dependent from claim 1.  However, it is noted that if these claims are amended to be dependent from claim 1 that they will be duplicate claims of claims 6 and 7, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite “the electronic apparatus further comprising a first lens and a second lens further arranged inside the electronic apparatus, wherein the first lens is configured to converge light transmitted from the first display region to the reflector, and the second lens is configured to converge light transmitted from the second display region to the reflector, and wherein the first lens is arranged between the reflector and the first display region through a reflector support, and the second lens is arranged between the reflector and the first display region through the reflector support” and it is unclear how the second lens is going to converge light transmitted from the second display region if it is arranged between the reflector and the first display region as claimed.
Claims 3-20 are rejected due to their dependency from claim 1.
For examination purposes, the examiner will interpret that the second lens is arranged between the reflector and the second display region.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 109886228 A) in view of Chung et al. (US 2018/0012069).

Regarding claim 1, Zhang discloses an electronic apparatus (Page 13 of the translation document, 6th paragraph which states “The embodiment of the invention claims an optical fingerprint unlocking device, applied to a mobile terminal having a double-sided screen”), comprising a display screen (Figure 7, 11/12 is a display screen), a reflector (Figure 7, 20 is a reflector [since it reflects the light]), and a sensor (Figure 7, 33 is a sensor), wherein:
the electronic apparatus has a plurality of surfaces (Figure 7, surfaces of 11 and 12 and see Figure 8.);
the display screen comprises a first display region (Figure 7, 11) and a second display region (Figure 7, 12) respectively located on different surfaces of the electronic apparatus (Figures 7 and 8 show 11 and 12 are located on different surfaces of the electronic apparatus.);
the display screen is configured to transmit light (Figure 7 shows 11 and 12 transmit light.);
the reflector and the sensor are arranged inside the electronic apparatus (Figure 7 shows 20 and 33 inside the electronic apparatus), and light transmitted from the first display region and the second display region is reflected by the reflector and then irradiated on the sensor (Figure 7 shows that light from 11 and 12 is reflected by 20 and then irradiated on 33.  See also page 14 of the translation document, 5th paragraph, “when the user finger for pressing unlocking…”); and
the sensor is configured to generate an electric signal for fingerprint identification based on the light received (See page 14 of the translation document, 5th paragraph, “when the user finger for pressing unlocking…so as to realize when the finger to press the unlocking at any position” where the fingerprint determination and unlocking cannot be completed without the generation of an electric signal from the received light.).
Zhang fail to teach the electronic apparatus further comprising a first lens and a second lens further arranged inside the electronic apparatus, wherein the first lens is configured to converge light transmitted from the first display region to the reflector, and the second lens is configured to converge light transmitted from the second display region to the reflector, and wherein the first lens is arranged between the reflector and the first display region through a reflector support, and the second lens is arranged between the reflector and the first display region through the reflector support.
Chung et al. disclose an electronic apparatus comprising a lens arranged inside the electronic apparatus wherein the lens is configured to converge light transmitted from a display region (Figure 28A, 1850 is a lens, see paragraph [0172]) and the lens is arranged between the sensor and the display region through a support (Figure 28A shows support elements on either side of the device elements including the lens. See the marked up Figure 28A below).
 
    PNG
    media_image1.png
    487
    754
    media_image1.png
    Greyscale

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the lens teachings of Chung et al. and attach a lens structure to the surfaces of both the first display region and the second display region of the electronic device taught by Zhang such that the first lens would converge light transmitted from the first display region to the reflector and the second lens would converge light transmitted from the second display region to the reflector, and in the combination both the first and second lenses would be arranged between the reflector and their respective display region through the support [“reflector support”].  The motivation to combine would have been in order to improve the focus of the light transmitted from the display region to the reflector thus improving fingerprint detection.

Regarding claim 3, Zhang and Chung et al. disclose the electronic apparatus according to claim 1, wherein:
the reflector comprises a first reflecting prism (Zhang: Figure 7, the top triangle of 20 is a first reflecting prism.) and a second reflecting prism (Zhang: Figure 7, the bottom triangle of 20 is a second reflecting prism).;
light transmitted from the first display region is capable of being reflected by a reflecting surface of the first reflecting prism and then irradiated on the sensor (Zhang: Figure 7 shows that light transmitted from 11 is reflected by a reflecting surface of the top triangle of 20 and then irradiated to 33.); and/or
light transmitted from the second display region is capable of being reflected by a reflecting surface of the second reflecting prism and then irradiated on the sensor (Zhang: Figure 7 shows that light transmitted from 12 is reflected by a reflecting surface of the bottom triangle of 20 and then irradiated to 33.).

Regarding claim 19, Zhang and Chung et al. disclose the electronic apparatus according to claim 1, wherein the sensor is a single fingerprint sensor shared by the different surfaces of the electronic apparatus, thereby reducing space of the electronic apparatus (Zhang: Figure 7 shows that there is a single sensor 33 that is shared by the different surfaces of 11 and 12 which thus reduces space of the electronic apparatus.).

Regarding claim 20, Zhang and Chung et al. disclose the electronic apparatus according to claim 19, wherein the display screen does not have open holes, thereby increasing effective display region of the display screen, and increasing hermeticity and mechanical strength of the electronic apparatus (Zhang: Figure 7 shows that there are not any open holes in the display screen which thus increases hermeticity and mechanical strength of the electronic apparatus.).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 109886228 A) in view of Chung et al. (US 2018/0012069) and further in view of Jin et al. (US 2019/0163953).

Regarding claim 4, Zhang and Chung et al. disclose the electronic apparatus according to claim 3.
Zhang and Chung et al. fail to teach wherein the reflecting surface of the first reflecting prism is a concave surface, and/or, the reflecting surface of the second reflecting prism is a concave surface.
Jin et al. disclose wherein a reflecting surface is a concave surface (Paragraph [0081], concave mirror 590b, see Figure 5B).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the concave teachings of Jin et al. and apply them to both the reflecting surface of the first reflecting prism and the reflecting surface of the second reflecting prism.  The motivation to combine would have been in order to allow for information of a fingerprint of a relatively large area may be contained in a fingerprint sensor of a relatively small area (See paragraph [0081] of Jin et al.).

Regarding claim 5, Zhang and Chung et al. disclose the electronic apparatus according to claim 1.
Zhang and Chung et al. fail to teach wherein 
the reflector comprises a first concave mirror and a second concave mirror;
light transmitted from the first display region is capable of being reflected by a reflecting surface of the first concave mirror and then irradiated on the sensor; and/or
light transmitted from the second display region is capable of being reflected by a reflecting surface of the second concave mirror and then irradiated on the sensor.
Jin et al. disclose wherein 
a reflector comprises a first concave mirror (Paragraph [0081], concave mirror 590b, see Figure 5B); and
light transmitted from a first display region is capable of being reflected by a reflecting surface of the first concave mirror and then irradiated on the sensor (Figures 5A and 5B, light irradiated from display 520 in irradiation area 520a is reflected by the finger then reflected by 590b to then be irradiated on the sensor 580.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the concave teachings of Jin et al. and apply them to both the reflective surfaces of the reflector so as to create a first concave mirror and a second concave mirror.  The motivation to combine would have been in order to allow for information of a fingerprint of a relatively large area may be contained in a fingerprint sensor of a relatively small area (See paragraph [0081] of Jin et al.).

Claims 6-9, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 109886228 A) in view of Chung et al. (US 2018/0012069) and further in view of Sun et al. (US 2018/0276444).

Regarding claim 6, Zhang and Chung et al. disclose the electronic apparatus according to claim 1.
Zhang and Chung et al. fail to teach wherein an outer surface of the display screen is covered with a transparent cover plate configured to transmit light.
Sun et al. wherein an outer surface of a display screen is covered with a transparent cover plate configured to transmit light (Figure 1, 130 is a transparent cover plate since it allows light to pass through, see paragraph [0038] and Figure 1.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the transparent cover plate of Sun et al. and apply it to the electronic apparatus taught by the combination of Zhang and Chung et al..  The motivation to combine would have been in order to provide protection to the display surface.

Regarding claim 7, Zhang and Chung et al. disclose the electronic apparatus according to claim 1.
Zhang and Chung et al. fail to teach wherein an inner surface of the display screen is provided with a display screen support, and a region of the display screen support opposing the reflector is configured to transmit light.
Sun et al. wherein an inner surface of a display screen is provided with a display screen support (Figure 1, 110/113 are a display screen support as claimed since they support the display, see paragraph [0033].), 
and a region of the display screen support opposing an optical element is configured to transmit light (Figure 1 shows holes 113a which are opposite the lens 120 are configured to transmit light).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the support teachings of Sun et al. and apply them to the electronic apparatus taught by the combination of Zhang and Chung et al. such that the region of the display screen support opposing the reflector would be configured to transmit light.  The motivation to combine would have been in order to provide support to the display elements while also allowing for the focusing and filtering of the light provided to the reflector and sensor, thus improving the fingerprint detection.

Regarding claim 8, Zhang, Chung et al. and Sun et al. disclose the electronic apparatus according to claim 7, wherein the display screen support is made of a transparent material (Sun et al.: Figure 1, 110 is transparent, otherwise the light signals would not pass through to the sensor and this the display screen support is made of a transparent material.).

Regarding claim 9, Zhang, Chung et al. and Sun et al. disclose the electronic apparatus according to claim 7, wherein the display screen support is made of a non-transparent material (Sun et al.: Figure 1, 113 is made of non-transparent material, see paragraph [0033]); and
a region of the display screen support opposing the reflector is provided with a through hole configured to transmit light (Sun et al.: Figure 1 shows through-hole 113a configured to transmit light as explained above in claim 7.).

Regarding claim 11, this claim is rejected under the same rationale as claim 6.

Regarding claim 12, this claim is rejected under the same rationale as claim 6.

Regarding claim 15, this claim is rejected under the same rationale as claim 7.

Regarding claim 16, this claim is rejected under the same rationale as claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 109886228 A) in view of Chung et al. (US 2018/0012069) and further in view of Sun et al. (US 2018/0276444) and Chung et al. (US 2018/0293452).

Regarding claim 10, Zhang, Chung et al. and Sun et al. disclose the electronic apparatus according to claim 7.
Zhang, Chung et al.  and Sun et al. fail to teach wherein the through hole is filled with a transparent material.
Chung et al. (US 2018/0293452) disclose wherein a through hole is filled with a transparent material (Paragraph [0044]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Chung et al. (US 2018/0293452) and apply them to the electronic apparatus taught by the combination of Zhang, Chung et al. and Sun et al. such that the through holes would be filled with a transparent material.  The motivation to combine would have been in order to improve the strength and durability of the structure by eliminating the gaps in the support structure.

Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 109886228 A) in view of Chung et al. (US 2018/0012069) and further in view of Jin et al. (US 2019/0163953) and Sun et al. (US 2018/0276444).

Regarding claim 13, this claim is rejected under the same rationale as claim 6.

Regarding claim 14, this claim is rejected under the same rationale as claim 6.

Regarding claim 17, this claim is rejected under the same rationale as claim 7.

Regarding claim 18, this claim is rejected under the same rationale as claim 7.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
23 May 2022